Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN 201710711054.2 A, filed on 08/18/2017. The information disclosure statement (IDS) submitted on 11/11/2019 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “inertial sensing unit” in Claim 2, and “position determination unit” and “memory unit” in Claim 4 and in their appearance in all subsequent claims. 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
The corresponding structure for “inertial sensing unit” was identified on Page 12, Line 1 as a “3-axis G-sensor.” The “position determination unit” was identified on Page 13, Line 3 as a GPS receiver. No corresponding structure was identified for “memory unit.” Examiner did not interpret the language describing “memory unit 169” on Pages 16 as providing sufficient structure 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4, 6, 7, 11, 13, and 14 are rejected under 35 U.S.C. 112(a) because the claim invokes 35 U.S.C. 112(f) but, in the case of “memory unit,” fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only 

Applicant may:
(a)      	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)     	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 


                                                                                                                                             
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valtanen (US 2017/0313230 A1), herein after referred to simply as Valtanen.
Regarding Claim 1,
Valtanen discloses the following limitations,
An automatic displacement device for use in a carrier having a body that accommodates a large object (Abstract, “A method and an arrangement for optimizing load position in relation to a transportation vehicle, comprising a platform arranged to the transportation vehicle for receiving a load”)
at least one weight mount 202 for holding the heavy object (Paragraph [0052], “In an embodiment, a first end of the actuating device is configured to be operationally coupled with the platform and another end is configured to be operationally coupled with the vehicle”)
at least one actuator 204 coupled to the weight mount (Paragraph [0052], “In an embodiment, a first end of the actuating device is configured to be operationally coupled with the platform and another end is configured to be operationally coupled with the vehicle”)
a stability regulator 101, 1221 electrically communicated to the actuator (Paragraph [0010], “a controlling device configured to: receive at least one of the vehicle sensing signal and the non-vehicle sensing signal; generate controlled commands based on the received at least one of the vehicle sensing signal … transmit the controlling commands to the actuating device”)
including a sensor 1360 capable of measuring a state associated with an angle of the carrier's body and outputting a signal representative of the state (Figure 15, element 1360 shows the sensing device as described in the prior limitation in greater detail. Paragraph [0172], “In an embodiment, the sensing device 1360 may comprise pressure or weight sensing device for determining pressure or weight difference or distribution between at least on two points of the arrangement or the vehicle” and Paragraph [0010] showing these signals are output to the other vehicle systems, “a controlling device configured to: receive at least one of the vehicle sensing signal and the non-vehicle sensing signal”)
a controller capable of calculating a tilt of the carrier according to the signal outputted from the sensor, and capable of commanding the actuator to move the weight mount in view of the tilt, ( Paragraph [0010], “a controlling device configured to: receive at least one of the vehicle sensing signal and the non-vehicle sensing signal; generate controlled commands based on the received at least one of the vehicle sensing signal … transmit the controlling commands to the actuating device”)
so as to shift the gravity center of the heavy object and thus perform a compensation on the carrier (Paragraph [0087], “The arrangement 100 is advantageously configured for moving the platform 202 in relation to the vehicle thereby optimizing the system, platform and transportation vehicle 200 in order to manage or keep a centre of gravity in a certain area of a frame of the vehicle 200”)



Regarding Claim 2,
Valtanen, as shown, discloses the limitations of Claim 1. Valtanen further discloses the following limitations,
wherein the sensor includes an inertial sensing unit located at the carrier's body (Paragraph [0146], “The sensing device 1360 may comprise at least one of the following devices … an accelerometer”)

Regarding Claim 3,
Valtanen, as shown, discloses the limitations of Claim 1. Valtanen further discloses the following limitations,
wherein the carrier is provided with a plurality of wheels supporting the carrier's body (Fig 6, element 206 depicts a vehicle with wheels. Paragraph [0096] “The moving device 206 may comprise, for example, a tyre or a wheel of the vehicle 200”
the sensor includes a plurality of force-measuring elements provided at the wheels, (Paragraph [0097], "Tire failure may be sensed using tyre air pressure sensor … generated by the sensing device")

Regarding Claim 6,
Valtanen discloses the following limitations,
In a method for controlling an automatic displacement device used in a carrier having a body that accommodates at least one heavy object (Abstract, “A method and an arrangement for optimizing load position in relation to a transportation vehicle, comprising a platform arranged to the transportation vehicle for receiving a load”
wherein the automatic displacement device includes at least one weight mount 202 capable of holding the heavy object (Paragraph [0052], “In an embodiment, a first end of the actuating device is configured to be operationally coupled with the platform and another end is configured to be operationally coupled with the vehicle”)
at least one actuator coupled to the weight mount (Paragraph [0052], “In an embodiment, a first end of the actuating device is configured to be operationally coupled with the platform and another end is configured to be operationally coupled with the vehicle”)
and a stability regulator including at least one sensor and at least one controller capable of commanding the actuator to move the weight mount in response to a change of road condition, (Paragraph [0010] “a controlling device configured to: receive at least one of the vehicle sensing signal and the non-vehicle sensing signal; generate controlled commands based on the received at least one of the vehicle sensing signal … transmit the controlling commands to the actuating device”)
the sensor including a position determination unit (Paragraph [0146] “The sensing device 1360 may comprise at least one of the following devices … a global navigation satellite system (GNSS) device”)
and a plurality of force-measuring elements to measure weight-distribution of the body, the controller including a memory unit containing road information; (Paragraph [0172] “In an embodiment, the sensing device 1360 may comprise pressure or weight sensing device for determining pressure or weight difference or distribution between at least on two points of the arrangement or the vehicle)
the method comprising: (a) configuring the sensor to measure a state associated with an angle of the carrier and to output a signal representative of the state (Paragraph [0146] “The sensing device 1360 may comprise at least one of the following devices … an inclinometer
(b) configuring the controller to calculator a tilt of the carrier according to the signal outputted from the sensor and to issue a command in view of the calculated tilt to the actuator (Paragraph [0105], “the arrangement may also comprise sensing device 105 for sensing non-vehicle related information that may affect the vehicle 200 movement, position or the location of the centre of gravity of the system in near future in its track or course … for determining the topography of the routing, as is described in FIG. 9, and thereby providing the controlling commands how to move the platform 202 in relation to the vehicle 200 in an appropriate manner”)
(c) configuring the actuator to move the weight mount according to the command issued by the controller so as to shift the gravity center of the heavy object and thus perform a compensation on the carrier (Paragraph [0105], “thereby providing the controlling commands how to move the platform 202 in relation to the vehicle 200 in an appropriate manner so that the centre of gravity will be kept within a certain, advantageously predefined area, when the vehicle arrives and passes the determined route 106.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Valtanen as applied to Claim 1 and 6 above, and further in view of Lim (US 2006/0076741 A1),  herein after referred to as Lim.

Regarding Claim 4
Valtanen, as shown, already discloses the limitations of Claim 1. Valtanen further discloses the following limitations: 
wherein the sensor includes a position determination unit to obtain a location of the carrier (Paragraph [0146] “The sensing device 1360 may comprise at least one of the following devices … a global navigation satellite system (GNSS) device”)
However, Valtanen does not disclose the following limitation: 
and the controller includes a memory unit containing road information, whereby when the carrier is about to change direction, the controller commands the actuator to move the weight mount to facilitate the carrier to corner
Specifically, while Valtanen does show that a memory unity can be used for predictive adjustment of the heavy object in anticipation of details of the route (Paragraph [0106] “In an embodiment, the arrangement 100 may be configured to manipulate the actuating device 204 (via the control commands) to initiate the moving of the platform 202 already before the actual geographical point 106 based on the predictive information of the becoming geometry changes on the path, such as based on the data received by the sensing device 105 or other devices suitable for generating this kind of data, like database of a topography map with position data received e.g. from GPS or other positioning device.”), it does not disclose doing so in a manner to facilitate cornering. However, altering the center of gravity for this purpose is taught by Lim (Paragraph [0008], “Another embodiment utilizes a shifting weight or ballast to move the center of gravity toward the side of the vehicle tending to lift up during a turning condition”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, of the claimed invention, to modify Valtanen to use the adaptive center of gravity for facilitating a turn, as taught by Lim in order to further increase stability of the vehicle and facilitate cornering, (Lim, Paragraph [0029] “The location of the center of gravity plays a critical role in the stability of the vehicle.”)

Regarding Claim 7,
Valtanen, as shown, already discloses the limitations of Claim 6. Valtanen further discloses the following limitation:
 in step (b), the controller is further configured to receive a signal representative of the carrier's location measured by the position determination unit, and to access a piece of road information in the memory unit associated with the carrier's location; (Paragraph [0146] “The sensing device 1360 may comprise at least one of the following devices … a global navigation satellite system (GNSS) device” and Paragraph [0106] demonstrating the use of route information, “In an embodiment, the arrangement 100 may be configured to manipulate the actuating device 204 (via the control commands) to initiate the moving of the platform 202 already before the actual geographical point 106 based on the predictive information of the becoming geometry changes on the path, such as based on the data received by the sensing device 105 or other devices suitable for generating this kind of data, like database of a topography map with position data received e.g. from GPS or other positioning device.”)
However, Valtanen does not disclose the following limitation:
in step (c), when the carrier is about to corner, the controller issues a command to the actuator to move the weight mount in view of the calculated tilt and the associated road information, to facilitate the carrier to corner
Specifically, while Valtanen does show that a memory unity can be used for predictive adjustment of the heavy object in anticipation of details of the route (Paragraph [0106] “In an embodiment, the arrangement 100 may be configured to manipulate the actuating device 204 (via the control commands) to initiate the moving of the platform 202 already before the actual geographical point 106 based on the predictive information of the becoming geometry changes on the path, such as based on the data received by the sensing device 105 or other devices suitable for generating this kind of data, like database of a topography map with position data received e.g. from GPS or other positioning device.”), it does not disclose doing so in a manner to facilitate cornering. However, altering the center of gravity for this purpose is taught by Lim (Paragraph [0008], “Another embodiment utilizes a shifting weight or ballast to move the center of gravity toward the side of the vehicle tending to lift up during a turning condition”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, of the claimed invention, to modify Valtanen to use the adaptive center of gravity for facilitating a turn, as taught by Lim in order to further increase stability of the vehicle and facilitate cornering, (Lim, Paragraph [0029] “The location of the center of gravity plays a critical role in the stability of the vehicle.”
Claims 8-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Valtanen as applied to Claim 1 and 6  above, and further in view of Howard (US 2014/0358378 A1) ,  herein after referred to as Howard.
Regarding Claim 8 
Valtanen discloses the following limitations,
An automatic displacement device for use in a carrier having a body that accommodates at least one heavy object (Abstract, “A method and an arrangement for optimizing load position in relation to a transportation vehicle, comprising a platform arranged to the transportation vehicle for receiving a load”)
at least one weight mount for holding the heavy object (Paragraph [0052], “In an embodiment, a first end of the actuating device is configured to be operationally coupled with the platform and another end is configured to be operationally coupled with the vehicle”)
at least one actuator coupled to the weight mount  (Paragraph [0052], “In an embodiment, a first end of the actuating device is configured to be operationally coupled with the platform and another end is configured to be operationally coupled with the vehicle”)
at least one safety regulator electrically communicated to the actuator (Paragraph [0010], “a controlling device configured to: receive at least one of the vehicle sensing signal and the non-vehicle sensing signal; generate controlled commands based on the received at least one of the vehicle sensing signal … transmit the controlling commands to the actuating device”)
the safety regulator including: at least one sensor for measuring the motion states of the carrier relative to the surrounding objects and outputting signals representative of the motion states (Paragraph [0184], “In an embodiment, a video camera 1360 is configured to provide video signal. Based on the video signal the controlling device 1221 may determine at least part of the environmental data or non-vehicle data. For example terrain information or flute height may be determined based on the video signal from the video camera 1360. The determination may be done by video image processing, pattern recognition, measuring a rocking movement or relative movement of a horizon, for example.”)
However, Valtanen does not disclose the following limitation: 
at least one controller configured to receive the signals outputted from the sensor; if the carrier is at risk of a traffic accident, the controllers issues a command to the actuator to move the heavy object away from an estimated impact point and thus provide additional buffer space for the heavy object
Specifically, while Valtanen does disclose the use of a video signal to be part of the platform management by tracking external objects (CITE), it does not teach doing so for incoming objects and potential collisions. However, this is taught by Howard, (Paragraph [0029], “In one example, an accident detection system uses optical, electromagnetic (i.e. radar), or other sensing means to determine if the vehicle in which the active seat resides is about to collide with another vehicle,” shows the sensor predicting accidents and in Paragraph [0055], “In case of a side impact, the seat is moved away from the side about to be impacted.” it is shown that this anticipatory detection can trigger a protective displacement to buffer from the impact.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Valtanen with the ability to shift a load in response to a predicted accident as taught by Howard, as doing so can minimize harm to the occupants/contents of a vehicle, (Paragraph [0042], “One aim of such actions can be to position the occupant in the case of an unusual event such as an impact or rollover, so that impacts of the occupant with the motor vehicle interior are less likely to occur, or their severity is lessened.”)
Regarding Claim 9
The combination of Valtanen and Howard, as shown, disclose all the limitations of Claim 8. Valtanen further discloses the following:
wherein the sensor includes at least one distance/velocity measurement unit (Paragraph [0146] “The sensing device 1360 may comprise at least one of the following devices … a light detection and ranging (Lidar) device”)
Regarding Claim 10, 
The combination of Valtanen and Howard, as shown, disclose all the limitations of Claim 9. Valtanen further discloses the following:
wherein the distance/velocity measurement unit employs a technique of optical emission/return measurement (Paragraph [0146] “The sensing device 1360 may comprise at least one of the following devices … a light detection and ranging (Lidar) device”)

Regarding Claim 11, 
The combination of Valtanen and Howard, as shown, disclose all the limitations of Claim 9. Valtanen further discloses the following:
wherein the sensor further includes a position determination unit for determining a location of the carrier (Paragraph [0146] “The sensing device 1360 may comprise at least one of the following devices … a global navigation satellite system (GNSS) device”)
and the controller includes a memory unit containing road information (Paragraph [0106] “In an embodiment, the arrangement 100 may be configured to manipulate the actuating device 204 (via the control commands) to initiate the moving of the platform 202 already before the actual geographical point 106 based on the predictive information of the becoming geometry changes on the path, such as based on the data received by the sensing device 105 or other devices suitable for generating this kind of data, like database of a topography map with position data received e.g. from GPS or other positioning device.”, where geometry changes on a path constitute road information under the broadest reasonable interpretation)

Regarding Claim 13, 
Valtanen discloses the following:
a method for controlling an automatic displacement device used in a carrier having a body that accommodates at least one heavy object, (Abstract, “A method and an arrangement for optimizing load position in relation to a transportation vehicle, comprising a platform arranged to the transportation vehicle for receiving a load”)
wherein the automatic displacement includes at least one weight mount for holding the heavy object, (Paragraph [0052], “In an embodiment, a first end of the actuating device is configured to be operationally coupled with the platform and another end is configured to be operationally coupled with the vehicle”)
at least one actuator coupled to the weight mount (Paragraph [0052], “In an embodiment, a first end of the actuating device is configured to be operationally coupled with the platform and another end is configured to be operationally coupled with the vehicle”)
and a stability regulator including at least one sensor (Paragraph [0010], “a controlling device configured to: receive at least one of the vehicle sensing signal and the non-vehicle sensing signal; generate controlled commands based on the received at least one of the vehicle sensing signal … transmit the controlling commands to the actuating device”
the sensor including a position determination unit (Paragraph [0146] “The sensing device 1360 may comprise at least one of the following devices … a global navigation satellite system (GNSS) device”)
and a distance/velocity measurement unit (Paragraph [0146] “The sensing device 1360 may comprise at least one of the following devices … a light detection and ranging (Lidar) device”)
the controller including a memory unit containing road information (Paragraph [0106] “In an embodiment, the arrangement 100 may be configured to manipulate the actuating device 204 (via the control commands) to initiate the moving of the platform 202 already before the actual geographical point 106 based on the predictive information of the becoming geometry changes on the path, such as based on the data received by the sensing device 105 or other devices suitable for generating this kind of data, like database of a topography map with position data received e.g. from GPS or other positioning device.”, where geometry changes on a path constitute road information under the broadest reasonable interpretation)
the method comprising: (a) configuring the sensor to measure at least one motion state of the carrier relative to a surrounding object and to output a signal representative of the motion state (Paragraph [0184], “In an embodiment, a video camera 1360 is configured to provide video signal. Based on the video signal the controlling device 1221 may determine at least part of the environmental data or non-vehicle data. For example terrain information or flute height may be determined based on the video signal from the video camera 1360. The determination may be done by video image processing, pattern recognition, measuring a rocking movement or relative movement of a horizon, for example.”)

However, Valtanen does not teach the following limitations: 
and a stability regulator including at least one sensor and at least one controller capable of commanding the actuator to move the weight mount so as to provide a buffer protection for the weight object, 
(b) configuring a controller to receive the signal outputted from the sensor; if the carrier is at risk of a traffic accident, the controller issues a command to the actuator;
(c) configuring the actuator to move the weight mount according to the command so as to move the heavy objected away from the estimated impact point and thus provide a buffer protection for the heavy object
However, these limitations are taught by the inclusion of Howard. In paragraph [0029], “In one example, an accident detection system uses optical, electromagnetic (i.e. radar), or other sensing means to determine if the vehicle in which the active seat resides is about to collide with another vehicle,” shows the sensor predicting accidents and in Paragraph [0055], “In case of a side impact, the seat is moved away from the side about to be impacted.” it is shown that this anticipatory detection by a sensor can trigger a protective displacement of the system’s controller to issue commands to an actuator so as to buffer the heavy object (the person) from the impact by moving them away from the estimated point of impact. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Valtanen to include anticipatory detection and displacement of a payload as taught by  Howard, as doing so can minimize harm to the occupants/contents of a vehicle, (Paragraph [0042], “One aim of such actions can be to position the occupant in the case of an unusual event such as an impact or rollover, so that impacts of the occupant with the motor vehicle interior are less likely to occur, or their severity is lessened.)
Regarding Claim 14
The combination, as shown, discloses all the limitations of Claim 13. Valtanen further discloses the following: 
 in step (a), the motion state includes a velocity of the carrier, and the sensor is further configured to obtain a location of the carrier (Paragraph [0138], “The satellite position device 1370 is configured to provide location information. Such information may comprise, for example, position coordinates, speed, direction of movement, and slope information.)
in step (b), the controller is further configured to receive a signal representative of the carrier location and to access a piece of road information in memory unit associated with the carrier location  (Paragraph [0106] “In an embodiment, the arrangement 100 may be configured to manipulate the actuating device 204 (via the control commands) to initiate the moving of the platform 202 already before the actual geographical point 106 based on the predictive information of the becoming geometry changes on the path, such as based on the data received by the sensing device 105 or other devices suitable for generating this kind of data, like database of a topography map with position data received e.g. from GPS or other positioning device.”, where geometry changes on a path constitute road information under the broadest reasonable interpretation)
However, Valtanen does not teach the following limitation: 
in step (c), when the carrier is at risk of a rollover accident, the controller issues a command to the actuator to move the weight mount together with the heavy object towards the geometric centroid of the carrier’s body so as to provide a buffer protection for the heavy object,
However, this limitation is taught by Howard, which discloses in Paragraph [0055], “In case of a side impact, the seat is moved away from the side about to be impacted.” it is shown that this anticipatory detection by a sensor can trigger a protective displacement of the system’s controller to issue 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Valtanen to include anticipatory detection and centralizing displacement of a payload as taught by Howard, as doing so can minimize harm to the occupants/contents of a vehicle during a rollover event, (Paragraph [0042], “One aim of such actions can be to position the occupant in the case of an unusual event such as an impact or rollover, so that impacts of the occupant with the motor vehicle interior are less likely to occur, or their severity is lessened.”)

Regarding Claim 15
The combination, as shown, discloses all of the limitations of Claim 13. Valtanen further discloses the following: 
in step (a), the motion state of the carrier includes a velocity and a distance of the carrier's body relative to the surrounding object  (Paragraph [0184], “In an embodiment, a video camera 1360 is configured to provide video signal. Based on the video signal the controlling device 1221 may determine at least part of the environmental data or non-vehicle data. For example terrain information or flute height may be determined based on the video signal from the video camera 1360. The determination may be done by video image processing, pattern recognition, measuring a rocking movement or relative movement of a horizon, for example.”)
However, Valtanen does not disclose the following limitations: 
in step (b), the controller decides whether the carrier is at risk of colliding with the surrounding object
in step (c), the actuator moves the weight mount together with the heavy object in a direction opposite to the surrounding object
However, these limitations are taught by the inclusion of Howard. In paragraph [0029], “In one example, an accident detection system uses optical, electromagnetic (i.e. radar), or other sensing means to determine if the vehicle in which the active seat resides is about to collide with another vehicle,” shows the sensor predicting accidents and in Paragraph [0055], “In case of a side impact, the seat is moved away from the side about to be impacted.” it is shown that this anticipatory detection by a sensor can trigger a protective displacement of the system’s controller to buffer the heavy object (the person) from the impact by moving them away from the estimated point of impact. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Valtanen to include anticipatory detection and displacement of a payload as taught by  Howard, as doing so can minimize harm to the occupants/contents of a vehicle, (Paragraph [0042], “One aim of such actions can be to position the occupant in the case of an unusual event such as an impact or rollover, so that impacts of the occupant with the motor vehicle interior are less likely to occur, or their severity is lessened.”)

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Valtanen and Howard as applied to Claim 1 and 8 above, and further in view of Van Nahmen (US 5372396 A), herein after referred to as Van Nahmen.

Regarding Claim 5 
Valtanen, as shown, already discloses the limitations of Claim 1. Valtanen further discloses the following limitations:  
at least one support component for bearing the weight of the heavy object (Per the specification, a “weight mount … includes a support component … where the support component refers to the base” – such a base would include the platform itself of Valtanen. Paragraph [0052], “In an embodiment, a first end of the actuating device is configured to be operationally coupled with the platform and another end is configured to be operationally coupled with the vehicle”)
However, Valtanen does not disclose the following limitation:
and a buffer component horizontally disposed between the heavy object and the support component 
However, this limitation is disclosed by Van Nahmen (Column 3, Line 29-31, “The padding means attaches to the support structure and covers the top surface of the support structure”), where the padding constitutes a buffer component that is placed between any heavy objects to be transported and the support component.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Valtanen to include a buffering component as taught by Van Nahmen, as doing so can protect the support structure from damage (Column 3, Line 7-11, “a cushion disposed around edges of the floor covering member … [reduces] the likelihood of damage to the cargo bed interior resulting from rubbing and sliding collisions with the liner.”)
Regarding Claim 12,
The combination of Valtanen and Howard, as shown, disclose all the limitations of Claim 8. Valtanen further discloses the following:
wherein the weight mount includes at least one support component for bearing the weight of the heavy object (Per the specification, a “weight mount … includes a support component … where the support component refers to the base” – such a base would include the platform itself of Valtanen. Paragraph [0052], “In an embodiment, a first end of the actuating device is configured to be operationally coupled with the platform and another end is configured to be operationally coupled with the vehicle”)
However, Valtanen does not disclose the following limitation:
and a buffer component horizontally disposed between the heavy object and the support component 
However, this limitation is disclosed by Van Nahmen (Column 3, Line 29-31, “The padding means attaches to the support structure and covers the top surface of the support structure”), where the padding constitutes a buffer component that is placed between any heavy objects to be transported and the support component.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Valtanen to include a buffering component as taught by Van Nahmen, as doing so can protect the support structure from damage (Column 3, Line 7-11, “a cushion disposed around edges of the floor covering member … [reduces] the likelihood of damage to the cargo bed interior resulting from rubbing and sliding collisions with the liner.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess, can be reached at 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
 /MARC BURGESS/ Supervisory Patent Examiner, Art Unit 3666